Citation Nr: 1125291	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-25 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-operative residuals of bilateral hammertoes.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Louis, Missouri.  Following certification of this case to the Board, a Veterans Health Administration (VHA) opinion addressing the claim for service connection for post-operative residuals of bilateral hammertoes was obtained.

In November 2008, The American Legion submitted written notice of withdrawal of service as the Veteran's representative.  Because the American Legion has properly withdrawn as the Veteran's representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2010).

In March 2009, the Board reopened and remanded the claim for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case was since returned to the Board for further appellate action.  

In March 2011, the Board obtained a Veterans Health Administration (VHA) opinion addressing the claim for service connection for post-operative residuals of bilateral hammertoes.


FINDINGS OF FACT

1. Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2. Bilateral hammertoes were first noted during service in a September 1966 consultation report.

3. In April 1967, the Veteran's bilateral hammertoe condition was surgically treated which resulted in a post-operative wound infection of the right foot.  

4. A 1968 VA examination report states that the April 1967 post-operative wound infection resulted in abnormal defects of the right foot.

5. In March 2011, a VHA examiner opined that the Veteran's post-operative residuals of bilateral hammertoes had onset during service.

6. Giving the Veteran the benefit of the doubt, post-operative residuals of bilateral hammertoes had onset during service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, service connection for post-operative residuals of bilateral hammertoes is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for post-operative residuals of bilateral hammertoes, the Board finds that no discussion of VCAA compliance is necessary at this time.

Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he sustained a bilateral hammertoe disability during military service.  Accordingly, he asserts that he is entitled to service connection for the claimed disability.  

Turning to the evidence, service treatment records show that the Veteran underwent an induction examination in June 1966.  On that occasion, abnormal lower extremities and abnormal feet were noted, however, the presence of bilateral hammertoes was not indicated on an associated orthopedic examination report.  

Throughout service, the Veteran's service treatment records reflect numerous consultations regarding foot pain.  Specifically, in August 1966, the Veteran's corns and calluses were reduced and his boots were refitted.  In September 1966, an orthopedic consultation report noted the presence of bilateral hammertoes with calluses and an L3 profile was proposed.  In November 1966, an examiner noted the presence of "severe claw toes" which were treated symptomatically.  An associated orthopedic evaluation revealed mild pes planus bilaterally with considerable clawing of the lateral four toes bilaterally, a dorsal bunion on the third toe, and callus formation beneath the second-to-fourth metatarsal heads bilaterally.  The impression was a static foot deformity of bilateral claw toes and metatarsalgia.  In December 1966, an examiner noted that the Veteran's gait was extremely unusual in that he attempted to use his long extensors as dorsiflexors of the foot.  A bilateral Jones procedure (dropping back the long extensors to the metatarsal arches) and a permanent L3 profile were recommended.
      
In April 1967, the Veteran's bilateral hammertoe condition was surgically treated which resulted in a three month hospitalization and a post-operative wound infection in the right foot.  Specifically, records showed delayed post-operative healing of the second and third digits of the right foot.  In May 1967, an L2 profile was initiated.  In addition, Medical Board proceedings revealed indications of the Veteran's surgery and resulting complications.  Records showed that the Veteran's foot problems interfered with his performance of duty to such an extent that he required constant medical care.  In addition, the report noted an incident with a Sergeant where the Veteran's feet and legs were hit and stomped repeatedly with the butt of a rifle.  It was noted that the Veteran believed that incident was part of the problem causing his discomfort.  Further complaints of painful feet were noted in June 1967.  
      
In April 1968, the Veteran's separation examination report showed the presence of abnormal feet.  Specifically, the examiner noted joined third and fourth toes at the base of the right foot.  The Veteran was assessed with a chronic congenital foot problem.

Following discharge from service, post-service treatment records show that the Veteran complained that the second and third toes on his right foot were immobile following his in-service foot operation.  In October 1968, within 1 year of the Veteran's discharge, x-rays revealed the presence of osteoarthritic changes of the second proximal interphalangeal joint and of third metatarsophalangeal joint.  In November 1968, a VA examination report showed complaints of moderately severe pain and loss of mobility in the second and third toes of the right foot.  It was further noted that post-operatively, the Veteran developed an infection that resulted in abnormal defects to his right foot.

In December 1998, the Veteran testified that he did not have any problems with his feet prior to service.  In November 1999, he further testified that he experienced a lot of swelling and discomfort of his hammertoes during service and his boots always seemed tight.  He testified that during service, a drill instructor took his own rifle from him and hit his toes with the butt of the rifle.  Upon going to the dispensary soon thereafter, the Veteran stated that his toes were bleeding.  
      
In October 2002, a private treatment record shows an assessment of severe degenerative joint changes to second and third metatarsophalangeal joints of the right foot, secondary to previous surgery or infection.

In March 2011, a VHA examiner opined that the Veteran's post-operative residuals of bilateral hammertoes had onset while the Veteran was in service.  Specifically, the examiner opined that such condition was not a pre-existing condition as the first notation in the medical record of bilateral "severe claw toes" was not on his induction examination, but in November 1966.  The examiner further opined that the severity of the condition increased during active duty as evidenced by the incident with the drill instructor and the Veteran's documented complaints of ill fitting boots.  The examiner further stated that a callus was never documented with hammertoe in the Veteran's records.  He stated that the osteoarthritic condition of changes in the 2nd proximal interphalangeal joint and of third metatarsophalangeal joint is the natural progression of hammertoes and can lead to severe pain and loss of mobility.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, resolving all doubt in the Veteran's favor, the Board finds that service connection for post-operative residuals of bilateral hammertoes is warranted.  Although there is speculation as to whether the Veteran had a preexisting or congenital foot abnormality prior to service, the June 1966 induction examination did not note the presence of hammertoes at that time.  In addition, the March 2011 VHA examiner, after reviewing the claims folder and the relevant medical history, opined that the medical evidence of record indicated that such condition had its onset during military service.  The VHA examiner further provided sound medical rationale and basis for the opinion provided.  In addition, the October 2002 private treatment record shows the presence of severe degenerative joint changes in the right foot which were opined to be secondary to the infection sustained after surgical treatment during service.  Finally, the Veteran's lay assertion that his current post-operative residuals were caused by or incurred in active military service must be afforded some weight because it supports the conclusion of the VHA examiner that the condition had its onset during service.  38 C.F.R. § 3.159.  Jandreau, supra. 

After considering all the evidence of record, including the Veteran's testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for post-operative residuals of bilateral hammertoes will be granted. 








ORDER

Entitlement to service connection for post-operative residuals of bilateral hammertoes is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


